DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner notes applicant’s comments regarding claim interpretation on page 6 of the response filed March 23, 2021.  However, the examiner also notes that the amendments made to the claims in the March 23 response obviate any 35 USC 112(f) limitations that were made in the December 23, 2020 Office action.  As a result, no claim limitations are being interpreted under 35 USC 112(f).  
The amendments discussed above amendments also obviate the 35 USC 112(b) and 35 USC 112(a) rejection of claim 4, while the amendment to claim 13 obviates the 35 USC 112(b) rejection of that claim.
	The amendments made to claims 10, 16, 19, and 22-24 obviate the 35 USC 112(d) rejections of those claims.
	The examiner notes that the amendments made to claims 1, 15, and 20, in conjunction with applicant’s arguments found on pages 8-10 of the March 23 response, obviate the various 35 USC 103 rejections made on the claims in the previous Office action.  These rejections have been withdrawn, and the claims are allowable as indicated below.
Allowable Subject Matter
Claims 1-2, 4-6, 8-16, 19-20, and 22-25 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system for non-invasive imaging of a sample of biological cells in vitro, the system comprising, among other essential features, an environmental chamber for 
As to claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for non-invasive imaging of a sample containing at least one biological cell without labeling, the method comprising, among other essential steps, accommodating a sample within an environmental chamber; receiving an illumination beam, generating a plurality of scanning illumination beams and directing each illumination beam at different angles towards the sample within the environmental chamber; and processing images to create phase projections into a 3-D Fourier space and generating a three-dimensional refractive index distribution of said sample, in combination with the rest of the limitations of the above claim.
As to claim 20, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an environmental chamber for holding a sample to be rotated, the environmental chamber comprising a housing accommodating a sampling holder configured for holding said sample; said sampling holder having a non-curved bottom surface defining an apex being formed by at least two inclined intersecting cross sections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        May 19, 2021